 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JOHN H THOMPSON,                                   No. 2:17-cv-2442 DB P
12                         Plaintiff,
13              v.                                        ORDER
14    CHICO PAROLE DIVISION,
15                         Defendants.
16

17          Plaintiff is a county inmate proceeding pro se and has filed a civil rights claim pursuant to 42

18   U.S.C. § 1983. By order dated November 16, 2018, plaintiff’s complaint was screened and

19   dismissed for failure to state a claim. (ECF No. 4.) Plaintiff was directed to file an amended

20   complaint within thirty days and warned that failure to file an amended complaint would result in

21   a recommendation that this action be dismissed. Those thirty days have passed and plaintiff has

22   not filed an amended complaint, requested additional time to file an amended complaint, updated

23   his address or otherwise responded to the court’s order.

24          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this order,

25   plaintiff shall either dismiss this action or file an amended complaint.

26   ////

27   ////

28   ////
                                                          1
 1        If he fails to do so the court may recommend that this action be dismissed for plaintiff’s

 2   failure to comply with court orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R.

 3   183(b); Fed. R. Civ. P. 41.

 4   Dated: January 3, 2019

 5

 6

 7

 8

 9

10

11   DLB:12
     DLB1/prisoner-civil rights/thom2442.osc
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
